DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 15, 17, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire (US 3,177,105) in view of Slaughter (US 20030025231).
As to claim 12, Wiltshire teaches providing a support liner (15), and providing fiber reinforcement (20) to form all of the outer surface to form a base structure having an open upper axial end and a closed bottom axial end opposite the open end (Fig. 1).  
In Fig. 1, Wiltshire introduces the fiber reinforcement into a heatable mold (5:10) separately from the support liner, and closes the mold with the upper axial end located above the closed bottom axial end (Fig. 1).  In other embodiments, Wiltshire wraps the fiber reinforcement about the mandrel (6:22-22) to form a base structure and introduces the base structure into the heatable mold.  Therefore, any order of applying the fiber reinforcement to the support liner and placement in the mold would have been obvious over Wiltshire as an obvious rearrangement of steps.  Wiltshire teaches introducing a matrix into an inlet into an intermediate space between inner walls of the mold such that the matrix penetrates the fiber reinforcement and completely 
Wiltshire provides a resin inlet (23) and ducts (24) laterally offset from the open upper axial end that allow for escape of air and excess resin, but is silent to (a) a matrix inlet in an upper end of the mold, and (b) applying a negative pressure via a suction connection at a lower end of the mold while introducing matrix into the intermediate space.
	Regarding (a) and (b), Slaughter teaches a resin transfer molding process.  Slaughter injects resin through an inlet opening (28) in an upper end of a mold and applies a negative pressure via suction connection (35) at a lower end of the mold during resin introduction.  One of ordinary skill in the art viewing Slaughter and Wiltshire would have recognized that the Slaughter resin could be applied through the top of the mold through laterally offset ducts (24) and a vacuum applied via suction connection through port 23.
	It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Slaughter (top) resin and (bottom) negative pressure as an obvious interchangeable substitute configurations for introducing resin to, and removing gas from the mold over those already taught by Wiltshire.
	As to claim 13, Wiltshire provides dry fiber reinforcement (4:43-47).  As to claims 15 and 17, Wilshire teaches resin injection (2:41-42) of a curable resin interpreted to be reactive.  As to claim 31, duplication of the suction connection of Wiltshire would have been obvious to one of ordinary skill in the art.  When multiple suction connections are provided, some of them would necessarily be eccentrically positioned.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire (US 3,177,105) in view of Slaughter (US 20030025231), and further in view of Carbone (US 4,783,232).  Wiltshire and Slaughter teach the subject matter of claim 12 above under 35 U.S.C. 103.
As to claim 14, Wiltshire appears to teach a tangential wrapping, but appears to be silent to the axial wrapping.  However, Carbone teaches that filament winding can be performed at an angle which can be varied from longitudinal (axial) to circumferential.  It would have been obvious to one of ordinary skill in the art to incorporate this feature (axial winding of reinforcement) into Wiltshire to provide the expected improvement that the Wiltshire article would have improved axial strength in the axial direction by incorporating reinforcement oriented in the axial direction.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire (US 3,177,105) in view of Slaughter (US 20030025231), and further in view of van Rijswijk (Composites: Part A, Vol. 40 (2009), pp. 1-10).  Wiltshire and Slaughter teach the subject matter of claim 12 above under 35 U.S.C. 103.
As to claim 16, Wiltshire is silent to the caprolactam.  However, van Rijswijk teaches that it is known to infuse caprolactam (Section 2.1.1) into fiber reinforcement (Section 2.1.2) and that the resulting polyamide matrix polymer displays desirable mechanical properties such as Young’s modulus, strength, and elongation (page 1, right column).  
It would have been prima facie obvious to one of ordinary skill in the art before the time of filing to substitute the Wiltshire matrix material with the van Rijswijk polyamide matrix .

Claim 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire (US 3,177,105) in view of Slaughter (US 20030025231), and further in view of Kuyzin (US 5,204,170).  Wiltshire and Slaughter teach the subject matter of claim 12 above under 35 U.S.C. 103.
As to claims 18-24, 26, and 27, Wiltshire injects resin into the mold and pressurizes the cylinder liner with a fluid interpreted to be non-reactive and either compressible or incompressible during resin injection (as recited in instant claim 23-24) which would inherently lead to a cured non-porous, solid protective sheath body after removal.  Additionally, duplication of the suction connection of Wiltshire would have been obvious to one of ordinary skill in the art.  When multiple suction connections are provided, some of them would necessarily be eccentrically positioned (as recited in instant claim 22). Wiltshire is silent to the other aspects of the claimed invention.  
However, Kuyzin teaches that a polyurethane matrix can be formed by mixing an “A Side” isocyanate (7:5) (meets claim 20) and a “B Side” resin component, heating to a temperature lower than 100 C (12:52-63), and injecting the mixture at 200 PSI (12:58) into a fiber reinforcement such that the mixture would saturate and enclose the fibers in a matrix resin.  Kuyzin teaches that a benefit of structural reaction injection molded composite fabrication is a very short cure time of 2 minutes or less, resulting in high manufacturing volumes (2:13-18), and also suggests applying vacuum to the mold (13:54-60).  Although Kuyzin does not specifically teach 30-40 bar recited in instant claim 18 or the less than 8 minute mold recited in instant claims 
It would have been obvious to one of ordinary skill in the art before the time of filing to substitute the Kuyzin polyurethane matrix resin for the matrix resin of Wiltshire.  Wiltshire teaches a base process which differed from the claimed process by the substitution of polyurethane (formed from an isocyanate) for a reactive resin disclosed by Wiltshire.  However, the prior art of Kuyzin teaches that polyurethane resin is a conventional matrix resin for use with fiber reinforcement to provide a flexural modulus and rigidity that can be adjusted by varying the amounts of the constituents (9:58-60).  One of ordinary skill in the art could have substituted the Kuyzin polyurethane for the Wiltshire resin to provide the predictable result that the Kuyzin polyurethane would react in the manner already disclosed by Wiltshire to provide a matrix consistent with the objective of Wiltshire.  
As to claim 25, Wiltshire teaches a fluid, but appears to be silent to any particular fluid.  However, LeBreton circulates water to pressurize the liner (2:19-20).  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the LeBreton water .

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire (US 3,177,105) in view of Slaughter (US 20030025231), and further in view of Laibson (US 3,508,677).  Wiltshire and Slaughter teach the subject matter of claim 12 above under 35 U.S.C. 103.
As to claims 28 and 29, Wiltshire teaches a rubber support liner which is asserted to be plastic with a through opening at the axial end (Figs.), but is silent to the claimed closure part.
However, Laibson teaches that a support liner (4:22-31) can be provided with a port fitting (24), and that the port fitting may be blind (4:30).  The Examiner interprets this to mean that the port fitting is provided without a projection or protrusion.  When a blind port fitting is provided in the modified Wiltshire article, the matrix material would either partially (in the tapered portion where the port fitting meets the sidewall) or fully cover the port fitting/closure part.
It would have been prima facie obvious to one of ordinary skill in the art before the time of filing to incorporate the plug fitting of Laibson into the modified Wiltshire process because doing so would provide an access opening (even if covered by matrix) and an improved capability to mount fittings on the tank.

Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered, but are not persuasive.  On pages 6-7, Applicant argues that in this manner the pressure vessel can be simply and inexpensively formed with a simple apparatus to provide a pressure vessel with a composite structure.  The Examiner notes that Wiltshire provides all aspects of the apparatus features recited in the method claim, and the only difference being the direction in which the resin was injected.  No benefit in simplicity or expense appears to be attributed to this difference.  Moreover, any benefits in simplicity and expense are also present in Wiltshire by providing the same apparatus as claimed.  Even the laterally offset ports discussed in Applicant’s arguments are present in Wiltshire, except that flow is performed in the opposite direction in Wiltshire.  However, the Examiner maintains that in view of Slaughter, one of ordinary skill in the art would have recognized that the same ports (of Wiltshire) could be used to inject resin in the opposite direction through the tank.  
Arguments on pages 9-10 appear to repeat features from the claims as allegedly allowable, but do not specifically point to any parts of the reference or show why these additional features are distinguishable over the cited references.  Therefore, the Examiner maintains that the references were properly applied for the relevant rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742